Exhibit 10.5
 
AMENDMENT NO. 1 TO SUPPLY, LICENSE AND TRANSITION SERVICES AGREEMENT
 


This AMENDMENT NO. 1 TO SUPPLY, LICENSE AND TRANSITION SERVICES AGREEMENT (this
“Amendment”), dated as of September 30, 2009, is entered into by and between NDS
NUTRITION PRODUCTS, INC., a Florida corporation, having an address of 777 South
Highway 101, Suite 215, Solana Beach, California (“Buyer Sub”), and COMPLETE
NUTRITION HOLDINGS, INC., f/k/a/ Complete Nutrition, Inc., a Nebraska
corporation, having an address of 6610 S. 118th Street, Omaha, Nebraska 68137
(“CNI”).  This Amendment serves to amend that certain Supply, License and
Transition Services Agreement, dated as of October 1, 2008 (the
“Agreement”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.
 
WHEREAS, Bond Laboratories, Inc., a Nevada corporation (“Buyer” and together
with Buyer Sub, the “Buyer Parties”), NDS Nutritional Products, Inc., a Nebraska
corporation (“Seller”), Cory Wiedel (“Wiedel”) and Ryan Zink (“Zink” and
together with Wiedel, the “Shareholders”) entered into that certain Asset
Purchase Agreement, dated as of October 1, 2008 (the “Purchase Agreement”),
pursuant to which Buyer purchased certain of Seller’s assets (the “Acquired
Assets”) and assumed certain of Seller’s liabilities (the “Assumed
Liabilities”), as more particularly provided in the Purchase Agreement (the
“Transaction”);
 
WHEREAS, in connection with the Transaction, Buyer and CNI entered into the
Agreement;
 
WHEREAS, after the Transaction, and as contemplated by Section 33 of the
Agreement, Buyer transferred its rights, duties and obligations under the
Agreement to Buyer Sub (the “Assignment”);
 
WHEREAS, Buyer, Buyer Sub, Seller and the Shareholders desire to settle certain
disputes arising out of the transactions contemplated by the Purchase Agreement,
including, without limitation, payment of earn-out amounts thereunder, pursuant
to that certain Settlement Agreement, dated as of even date herewith (the
“Settlement Agreement”), by and among Buyer, Buyer Sub, Seller and the
Shareholders; and
 
WHEREAS, in connection with the Settlement Agreement, Buyer Sub and CNI desire
to amend the terms and provisions of the Agreement pursuant to this Amendment,
and Buyer desires to acknowledge the amendment of the terms and provisions of
the Agreement.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           General.  Except where context clearly requires otherwise each
reference in the Agreement to “Bond Laboratories, Inc., a Nevada corporation”
shall be deemed to be a reference to “NDS Nutrition Products, Inc., a Florida
corporation”, and each reference to “Buyer” in the Agreement shall be deemed to
be a reference to NDS Nutrition Products, Inc., a Florida corporation; provided,
however, that Bond Laboratories acknowledges and agrees that it will remain
responsible for performance of the duties and obligations of Buyer Sub under the
Agreement.  Each reference in the Agreement to “Complete Nutrition, Inc., a
Nebraska corporation” shall be deemed to be a reference to “Complete Nutrition
Holdings, Inc., f/k/a Complete Nutrition, Inc., a Nebraska corporation”.

 
-1-

--------------------------------------------------------------------------------

 
 
2.           Infinite Lab Products.  CNI acknowledges and agrees that (i) Buyer
Parties have sold substantially all of the Infinite Labs products except for (A)
finished goods inventory and packaging materials for the Cyclo-V and Cyclo-Bolan
products, and (B) Infinite Labs finished goods inventory with an expiration date
prior to January 1, 2011, and (ii) Buyer Parties have no further obligations to
sell any remaining Infinite Lab products (or related materials) to CNI.  CNI and
Buyer Parties further acknowledge and agree that (i) any duties or obligations
of Buyer Parties or their affiliates set forth in the Agreement related to the
Infinite Lab products (including, without limitation, the obligation to supply
and sell Infinite Lab-labeled products to CNI or its Franchisees, the obligation
to provide Infinite Lab product files (including formulae, label history and
components) to CNI, and the obligation to grant licenses to CNI to Infinite Lab
Products and improvements thereto); or (ii) any rights, duties or obligations of
CNI and it affiliates and Franchisees pertaining to the Infinite Lab products
(including without limitation, the rights to purchase and resell the Infinite
Lab products, the right to receive Infinite Lab product files (including product
formulae), and all licenses granted to Infinite Lab product formulae), shall in
all cases be null and void and of no further force or effect.  CNI acknowledges
and agrees that the licenses granted to CNI with respect to the Infinite Lab
products pursuant to Sections 9 and 10 of the Agreement shall be deemed to have
terminated in all respects as of September 4, 2009; all other licenses granted
to CNI pursuant to Sections 9 and 10 of the Agreement shall remain in full force
and effect.
 
3.           Exhibit.  Exhibit A to the Agreement is hereby amended to delete
reference to the heading “Infinite Lab Products” and each of the products listed
thereunder.


4.           Full Force and Effect; Effect of Amendment.  Except as modified by
this Amendment, all other terms and conditions of the Agreement shall remain in
full force and effect.  Unless the context otherwise requires, the Agreement and
this Amendment shall be read together and shall have effect as if the provisions
of the Agreement and this Amendment were contained in one agreement.  After the
effective date of this Amendment, all references in the Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Agreement shall mean the Agreement as modified by this Amendment.


5.           Counterparts.  This Amendment may be executed in separate
counterparts, all of which taken together shall constitute a single instrument.

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment effective
as of the date first above written.



 
NDS NUTRITION PRODUCTS, INC., a Florida corporation
 
 
By: _______________________________
Name: John Wilson, CEO
 
 
 
COMPLETE NUTRITION HOLDINGS, INC., a Nebraska corporation
 
 
By: _______________________________
Cory Wiedel, President
 
 
   





ACKNOWLEDGMENT:


The undersigned acknowledges and agrees that it remains liable to CNI for
performance of the duties and obligations of Buyer Sub under the Agreement.


BOND LABORATORIES, INC., a Nevada corporation




By: _______________________________
      Name: John S. Wilson
      Title: CEO


